uniform issue list department of the treasury internal_revenue_service tax_exempt_and_government_entities_division mar src a ok eo of ea ee ok ca oe ok fs o sec_2s 2k sec_2 ok ie ficci icr i cnc ok feo a kc io a ok legend individual a feo icici cic i icici ici fi giioicioi ak ak gk ach ak ke io ici ici a a ak 2k fk individual b ae ok ie e sec_2g 2s og og ale fe ee 9c fe ic a fe fe os o sec_3 eg fs es fe fe fe 2c sec_2c sec_2s ke fc ofc kc ok 2k 2k individual c fg fs f sec_2c 2c ie oi 2c ok fe tra annuity x 3k fe i a fe fe 2s fk 2k 2c ofc oie 2c he he fe 2k kc ae 2k ok ake ok far fee fe fe as fc ot a le fe 2c 2c fe kc ke ke fe ok ok oe 2a or ok ge 2k he fe sec_2g fe 2fe 2c fe 2c ke 2k 2k 2s i oe ke ok oe ok ok gs fe ee fe fe ae fee ice fe 2k ke sec_22 oe ok 2c i ok 2k ko ok ok amount c he fe 2c 2c ok ofc 2c 2k oe ok 2k ok ok bank d court e dear og ag a oo ok 2g ie he ie 2s fe abe fe fe sec_2k 2k a ge ee eo fe fe aie 2a 2s fe sec_2 2c 2k ke fe oe 2c kcc os os ke this is in response to a request submitted on behalf of individual b by her authorized representative by letter dated date for a ruling to waive page the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the request was supplemented with a letter dated date from her authorized representative the following facts and representation have been submitted under penalties of perjury to support the ruling_request individual b was married to individual a for many years and they filed joint federal tax returns individual a attained age in ind began taking distributions from his ira until he transferred it to individual b on october individual b attained age in individual b filed for a divorce from individual a called for a transfer of portions of two of individual a’s on or about july a stipulation of settlement entered into between individuals a and b dated april individual_retirement_accounts held at bank d in the amount of geffekek to individual b on or about july annuity x with the funds from his bank d individual_retirement_accounts and designated the purchase as an ira rollover transfer _ individual a purchased ira a justice of court e a court of competent on or about june jurisdiction entered a domestic_relations_order directing that portions two of individual a’s individual_retirement_accounts held at bank d in the amount of dollar_figure be transferred to individual b the two bank d iras were the same as the iras mentioned in the settlement stipulation referenced above and the two iras which proceeds were used to purchase ira annuity x individual a executed a change_of_ownership on or about october form transferring the ira annuity x from himself to individual b represented this transfer was accomplished to satisfy the june ourt e order and that it met the requirements of sec_408 of the code and sec_1_408-4 of the income_tax regulations concerning transfer of account incident to a divorce it is individual a’s health began to fail and on december in late individual a executed a durable general power_of_attorney in favor of individual c his son page pursuant to the instructions of the insurance_company individual c believed that ira annuity x belonged to individual a and on january individual b signed a cash surrender request with the insurance_company which had issued ira annuity x after deducting a surrender charge the insurance_company issued a check of amount c to individual c when individual c requested a distribution from ira annuity x he was not aware of the court e domestic_relations_order dated june or the request for change_of_ownership of the annuity_contract dated october no one at the insurance_company advised individual b or individual c that the distribution was from an ira annuity and taxable to individual b individual b and individual c tried to return the funds to the insurance_company in late january but the insurance_company would not accept the funds after the distribution check was cashed individual c returned the money to individual b within the first few months of and most of the funds were invested with a broker in what appears to be a money market fund individual b and individual c first realized that the distribution from the ira annuity x was taxable when individual b received form 1099-r in from the insurance_company that held ira annuity x no one at the insurance_company it was submitted that in january advised individual b or individual c that the distribution was from an ira annuity and taxable to her individual c mistakenly caused the annuity to be cashed out believing it belonged to his father individual a individual b was born in a foreign_country and never managed any financial affairs or prepared federal tax returns and she relied on her son individual c when signing the form authorizing the distribution of ira annuity x individual b requests a waiver of the 60-day rollover requirement to allow her to deposit amount c into an ira rollover account in her name because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_408 of the code ee ee 2g fe 2c oe fe 2c ee ok ft ok page with respect to the stipulation filed in the divorce court dated april and the june court e order sec_408 of the code provides in part that the transfer of an individual’s interest in an individual_retirement_account or an individual_retirement_annuity to his spouse or former spouse under_a_divorce_or_separation_instrument is not to be considered a taxable transfer made by such individual and such interest at the time of the transfer is to be treated as an individual_retirement_account of such spouse and not of such individual sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii _ the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the page day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred it is represented that the 1-year rollover limitation under sec_408 of the code is not applicable in your case information presented demonstrates that a distribution was made from ira annuity x an ira annuity maintained in your name pursuant to a divorce action with your consent which consent was obtained without your being advised by either the insurance_company which issued ira annuity x or your son that the request to distribute the proceeds of ira annuity x would result in a taxable_event with respect to you furthermore you were not advised by either the insurance_company or your son that you needed to roll over the ira annuity x proceeds within days into another ira in order to avoid the tax consequences finally your son individual c has indicated page that he did not realize that ira annuity x was individual b’s but operated on the assumption it was the property of individual a his good-faith misunderstanding was the proximate cause of the events which gave rise to this ruling_request therefore in response to your ruling_request pursuant to sec_408 of the code except as noted below the service hereby waives the 60-day rollover requirement with respect to the distribution of ira annuity x of amount c you are granted a period of days from the date of the issuance of this ruling letter to contribute amount c less the required_distribution for described below in cash into another ira provided all other requirements of sec_408 of the code are satisfied except the 60-day requirement with respect to such contribution then this amount will be considered a rollover_contribution within the meaning of sec_408 of the code it has been represented that individual b attained age in individual b had a code sec_401 as made applicable to an ira annuity pursuant to code sec_408 required_distribution with respect to calendar_year said calendar_year required_distribution may not be rolled over into an ira and is not included within the language of this ruling letter authorizing an extension of the 60-day rollover period also note that a required_minimum_distribution for the calendar_year on or before december will be due thus no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you have any questions please contact p pee rk at ea fe _ sincerely yours doneelt jett ohm donzell littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
